Citation Nr: 0723485	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-20 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
osteoarthritis of the left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability evaluation for 
left knee laxity, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs	


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967, with four months of prior, unverified active 
duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and May 2004 rating 
decisions of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In November 2006, the Board remanded the case for further 
development. 

In February 2007, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.  
During the hearing, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by x-ray 
evidence of mild osteoarthritis, swelling, pain, severe 
patellofemoral crepitus, and no more than moderate laxity of 
the cruciate ligaments.  On January 2007 private examination, 
range of left knee motion was from zero to 70 degrees.

2.  The veteran has not submitted evidence tending to show 
that his service-connected osteoarthritis and laxity of the 
left knee require frequent hospitalization, are unusual, or 
cause marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for osteoarthritis of the left knee are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2006).

2.  The criteria for a disability evaluation in excess of 20 
percent for laxity of the left knee are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in an August 2003 letter.  That letter 
essentially informed the veteran to submit any pertinent 
evidence he has in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The claims folder contains service 
medical records, the veteran's contentions, and post-service 
medical records from the VA Outpatient Clinics in Martinez 
and Sacramento, as well as private evidence from Amelia 
Urgent Care, Dr. Droubay, and Sutter West Medical Group.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any additional evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In June 2006, the RO advised the veteran as to how disability 
ratings and effective dates are awarded, as required in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), so 
there can be no possibility of prejudice to the veteran under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

II.  Legal Criteria - Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
involved is noncompensable, a 10 percent evaluation applies 
for each major joint or group of minor joints affected.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of 
rating disability from arthritis, the knee is a major joint.  
38 C.F.R. § 4.45 (2006).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II (2006).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

Pursuant to Diagnostic Code 5257, other impairment of the 
knee is rated as follows: slight recurrent subluxation or 
lateral instability (10 percent); moderate recurrent 
subluxation or lateral instability (20 percent); and severe 
recurrent subluxation or lateral instability (30 percent).  
38 C.F.R. § 4.71a (2006).

VA's Office of General Counsel has determined that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.   See 
VAOPGCPREC 23-97 (1997).  VA General Counsel thereafter 
concluded that a knee disability that is rated under 
Diagnostic Code 5257 warrants a separate rating for arthritis 
based on x-ray findings and limitation of motion; the 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  See VAOPGCPREC 23-97.  A separate 
evaluation for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (1998).

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).


III.  Analysis

During service, the veteran injured his left knee and 
subsequently underwent surgery to repair the left medial 
meniscus and anterior cruciate ligament.  In a January 2001 
rating decision, the RO granted service connection for 
osteoarthritis of the left knee, status-post medial 
meniscectomy, and assigned a 10 percent evaluation under 
Diagnostic Code 5010, effective February 1, 2000, based on x-
ray evidence of osteoarthritis of the left knee and slight 
limitation of motion.  
In June 2003, the veteran filed an increased rating claim for 
his left knee disability.  

Evidence relevant to the severity of the veteran's increased 
rating claim includes a September 2003 VA examination report, 
which shows flexion of the left knee was limited to 105 
degrees, and there was five degrees hyperextension without 
pain.  

In a January 2004 rating decision, the RO denied the 
veteran's increased rating claim for osteoarthritis of the 
left knee.  

According to a private statement, received in April 2004, Dr. 
Droubay noted the veteran's recurrent left knee complaints.  
He indicated that treatment notes show that the veteran's 
left knee has been slowly and steadily deteriorating, causing 
him pain and swelling when he engages in any activity that 
would produced an impact on the knee.  Dr. Droubay also noted 
that based on recent visits, it appears that waking any great 
distance results in swelling of the knee, necessitating pain 
killers and anti-inflammatory medications to mitigate the 
pain and welling.  Dr. Droubay advised the veteran to limit 
any stress to his left knee joint even though he retains good 
flexibility in the knee joint.  

In a May 2004 rating decision, the RO granted a separate 10 
percent evaluation for laxity of the left knee, effective 
June 24, 2003, pursuant to Diagnostic Code 5257.  

On August 2004 VA examination, the veteran complained of a 
pre-buckling sensation in the left knee.  On examination, 
severe patellofemoral crepitus was noted in the recumbent 
position with mild to moderate pain at full active and 
passive flexion of 140 degrees, and extension to zero degrees 
with 10 degrees internal and external rotation of the left 
knee.  There was moderate anterior drawer sign and a mild 
posterior drawer sign of the left knee.  No effusion was 
present.  Joint line tenderness was present upon deep 
palpation.  McMurray's sign was negative on the left knee.  
Diagnoses were:  left knee laxity, compatible with laxity of 
the anterior cruciate and posterior cruciate ligaments.  The 
anterior cruciate was more lax than the posterior cruciate 
ligaments; and mild left knee osteoarthritis.  The examiner 
noted that there was 20 degrees loss of flexion, and 5 
degrees loss of extension due to pain or flare-up with 
associated soft tissue swelling after walking activities.  
The examiner also noted that the veteran's laxity of the 
anterior cruciate ligament was moderate based on 1 to 1 1/2 cm 
anterior drawer sign.  

In a November 2004 rating decision, the RO increased the 
evaluation for laxity of the left knee to 20 percent, 
effective June 24, 2003.  

In January 2007, the veteran presented to a private clinic 
with complaints of left knee pain, restricted movement, and 
swelling.  On examination, there was evidence of swelling of 
the left knee.  Range of left knee motion was from zero to 70 
degrees.  Anterior and posterior drawer signs were negative.  
Ligament testing did not reveal medial or lateral pressure, 
pain, or laxity.  There was bursitis in the both the medial 
and lateral suprapatellar bursae.  Diagnosis was pre-patellar 
bursitis.


a.  Osteoarthritis of the Left Knee

On review, the Board finds that an evaluation in excess of 10 
percent for arthritis of the left knee is not warranted.  In 
this regard, there is no objective evidence of flexion 
limited to 45 degrees, or extension limited to 10 degrees.  
Flexion of the left knee has been no less than 70 degrees 
during the appeal period, and there are no findings of 
extension limited to 10 degrees.  Thus, even a minimum 
compensable evaluation for arthritis of the left knee 
pursuant to Diagnostic Codes 5260 and 5261 is not warranted.  

The Board acknowledges the veteran's complaints of left knee 
soreness and swelling.  He indicates that he is unable to 
walk very far without developing severe soreness and swelling 
of the left knee.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45 and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board is required to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  In this regard, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate evaluation for 
pain.  

The veteran's osteoarthritis is primarily manifested by 
swelling and pain.  The currently assigned 10 percent 
evaluation based upon arthritis of the left knee takes into 
account the exhibited motion loss from pain, swelling, 
weakened movement, excess fatigability or incoordination of 
the knee.  Thus, an increased evaluation, based on pain or 
functional loss alone, is not warranted under the holding in 
DeLuca or the provisions of 38 C.F.R. § 4.40 and § 4.45.  The 
Board notes that even considering the 20 degrees loss of left 
knee flexion, and 5 degrees loss of extension due to pain 
noted during the August 2004 VA examination, the veteran's 
limitation of motion would not warrant the current 10 percent 
evaluation under Diagnostic Codes 5260 or 5261.  

The Board has also considered VAOPGCPREC 9-2004 in 
determining whether the veteran may be entitled to separate 
disability evaluations under Diagnostic Codes 5260 and 5261.  
That opinion held that a veteran may receive separate ratings 
for limitation of flexion and limitation of extension of the 
same knee joint.  In this case, the veteran does not satisfy 
the criteria for a compensable rating under either diagnostic 
code, therefore separate evaluations are not warranted.

b.  Laxity of the Left Knee

The 20 percent evaluation for laxity of the left knee has 
been assigned pursuant to Diagnostic Code 5257.  As noted, a 
higher evaluation of 30 percent pursuant to Diagnostic Code 
5257 is warranted where there is evidence of severe recurrent 
subluxation or lateral instability.  

On review, the Board finds that an evaluation in excess of 20 
percent for laxity of the left knee is not warranted.  In 
this regard, the August 2004 VA examiner specifically noted 
that the veteran's laxity of the anterior cruciate ligament 
was moderate, in nature, based on a 1 to 1 1/2 c.m. anterior 
drawer sign.  There was also laxity of the posterior cruciate 
as well, but the anterior cruciate ligament was more lax than 
the posterior.  The Board recognizes that the veteran sought 
medical care as recent as January 2007 for his left knee.  
Significantly, however, during such examination, anterior and 
posterior drawer signs were both negative, and there was no 
objective evidence of laxity upon ligament testing.  Based on 
these clinical findings, the Board finds that the veteran's 
left knee laxity more nearly approximates a moderate 
disability.  As there is no objective evidence of severe 
recurrent subluxation or lateral instability, an evaluation 
in excess of 20 percent for laxity of the knee is not 
warranted.  See Diagnostic Code 5257.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.59 as interpreted in DeLuca, supra.  However, where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Such is the case with Diagnostic Codes 5257.  Accordingly, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for 
consideration in this case.

The Board has examined all other diagnostic codes pertinent 
to the knee. There is no current evidence of ankylosis of the 
left knee, or impairment of the tibia or fibula.  Thus, 
Diagnostic Codes 5256 and 5262 are not for application.

The Board has also considered whether the veteran could be 
assigned a separate evaluation based on the surgical scar he 
has on his left knee.  The evidence shows that such scar is 
well-healed with no abnormality and there were no findings of 
tenderness or pain on examination.  As such, the Board finds 
that a preponderance of the evidence is against a finding 
that a separate compensable evaluation for a scar is 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803 - 
7805 (2006); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(2005).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the objective evidence fails to show that the 
veteran is frequently hospitalized for his service-connected 
osteoarthritis and laxity of the left knee nor is there 
evidence that the veteran's left knee disabilities have 
caused marked interference with employment.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the left knee is denied.

Entitlement to an evaluation in excess of 20 percent for left 
knee laxity is denied.  




___________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


